DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed October 17, 2022.  Currently, claims 1-2 are pending. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Priority
This application is a CON of PCT/JP2018/000792, filed January 15, 2018 and claims priority to foreign JAPAN 2017-005102, filed January 16, 2017.  
It is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

New Matter
Claims 1-2 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “recovering ….after the examining” is included. The amendment proposes that the new claim language is supported in para 29 of the specification.   However, the specification does not describe or discuss “recovering ….after the examining”.  Instead the specification describes performing a evaluation methods to determine whether or not a nucleic acid has somatic mutations detecting in the PBMC later (page 15, lines 18-20).  The specification then provides that the method may determine, before or after the examination step, whether or not nucleic acid is detected in plasma or blood serum.  In sum, this method appears to describe examining whether or not nuclei acid is detected in blood or serum and not detecting them; and then performing a determination step in PBMC.  This description does not support performing a recovery of PMBC after the examining of nucleic acid in blood or plasma.  The claim, as written, appears to require that the PBMC are not recovered until after an examination of the blood plasma/serum is performed and nucleic acid is not detected.  There is no teaching that the PBMC must be recovered after this determination rather than performing a separation initially and looking at one portion of the sample and then looking at the PBMC portion.  
The examples do not support this newly presented limitation either.  On page 25, , lines 24-25, the blood sample was separated and PBMC was analyzed.  This was not performed after a plasma/serum sample was examined. 
Even more, para 51 illustrates whole blood samples were collected (see page 27).  Ficoll was performed and the PBMC laywer between the Ficoll layer and the blood plasma layer was carefully removed (see page 27, lines 23-25).  This removed the PBMC layer prior to any examination.  Not after examining, as required by the claims.
Finally, para 57 does not provide any order to the steps.  The specification only provides DNA extracted from PBMCs and blood plasma sample were detected.  This does not require recovering PBMC after examining blood plasma/serum.   
The concept of “recovering ….after the examining” does not appear to be part of the originally filed invention.  Therefore, “recovering ….after the examining” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez et al. (Oncology Letter, Vol. 6, pages 1343-1345, 2013) in view of Oxnard et al. (Molecular Cancer Ther, Abstract B104, 12_Supplement_2, 2015).  
Gutierrez teaches analyzing KRAS mutational status on peripheral blood isolated from circulating tumor cells in metastatic colorectal patients.  Gutierrez teaches a method of isolating a PBMC fraction (peripheral blood mononuclear cell layer) from the peripheral blood of a patient with colorectal cancer by Ficoll centrifugation (page 1343, col. 2).  Gutierrez teaches obtaining CTC from the fraction, performing quantitative PCR and sequencing and detecting a mutation in the K-RAS gene (page 1344, col. 2).  In total 23 mCRC patient blood samples were studied (page 1345, col. 1).  Gutierrez teaches detecting 7 specific KRAS mutations (page 1345, col. 1).  
With respect to Claim 2, the patients were in remission (page 1343, col. 2).  These patients inherently were on an anti-tumor therapy at the time of collection of the blood or had received an anti-tumor therapy before the collection of the blood.  Even more, Gutierrez teaches by the end of the study the CR6 patient developed hepatic metastasis and a change from anti-EGFR to Irinotecan-based treatment was considered.  Thus, the patient was receiving an anti-EGFR treatment during the study.  
Gutierrez does not specifically teach analyzing plasma or serum blood sample prior to analyzing PBMC for the same tumor marker gene.  
However, Oxnard teaches analysis of somatic and germline variants.  Specifically, Oxnard teaches using cfDNA to distinguish somatic and germline variants.  Oxnard teaches this allows insight into cancer biology as well as inherited risk.  cfDNA may be used to analyze somatic mutations which are generally acquired after resistance to targeted therapy and germline mutations are associated with inherited variants.  Oxnard teaches analyzing patients with germline mutations for somatic mutations in the plasma and germline mutations in the PBMCs.  Oxnard specifically teaches broadly screening cfDNA  and then referring four cases for germline testing.  
Therefore, it would have been prima facie obvious at the time the invention was made to have analyzed plasma samples for somatic mutations and then analyzed PBMC samples for the same mutations.  Specifically, Gutierrez teaches analyzing KRAS mutational status on peripheral blood isolated from circulating tumor cells in metastatic colorectal patients.  The ordinary artisan would have been motivated to have further analyzed whether blood and plasma samples lacked the tumor marker mutation to determine whether the mutations were somatic or germline variants.  Oxnard specifically teaches this differentiation provides insight into cancer biology as well as inherited risk analysis.  Mutations found in cfDNA are generally acquired after resistance to therapy and germline mutations are associated with inherited risk.  
Gutierrez and Oxnard are silent on the order of the steps.  MPEP 2144.04(IV)(c) provides the order of steps is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  Thus, absent unexpected results, performing the plasma/serum analysis is prima facie obvious.  

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5814124 (JP 2012-507733A, November 17, 2015, IDS filed May 11, 2022) in view of Oxnard et al. (Molecular Cancer Ther, Abstract B104, 12_Supplement_2, 2015).  
JP 5814124 teaches a method for identifying, selecting and analyzing tumor cells.  Example 1 provides non-invasive assessment of mutations, such as K-RAS gene, in cancer patients.  Specifically, JP 5814124 teaches isolating CTC from peripheral blood flow of a patient affected by metastatic colorectal cancer (mCRC).  JP 5814124 teaches collecting PBMC.  The mutation status of K-RAS was analyzed using DOP-PCR or digital PCR.  JP 5814124 teaches PBMC were isolated via centrifugation in Ficoll.  
JP 5814124 does not specifically teach analyzing plasma or serum blood sample prior to analyzing PBMC for the same tumor marker gene.  
However, Oxnard teaches analysis of somatic and germline variants.  Specifically, Oxnard teaches using cfDNA to distinguish somatic and germline variants.  Oxnard teaches this allows insight into cancer biology as well as inherited risk.  cfDNA may be used to analyze somatic mutations which are generally acquired after resistance to targeted therapy and germline mutations are associated with inherited variants.  Oxnard teaches analyzing patients with germline mutations for somatic mutations in the plasma and germline mutations in the PBMCs.  Oxnard specifically teaches broadly screening cfDNA  and then referring four cases for germline testing.  
Therefore, it would have been prima facie obvious at the time the invention was made to have analyzed plasma samples for somatic mutations and then analyzed PBMC samples for the same mutations.  Specifically, JP 5814124 provides non-invasive assessment of mutations, such as K-RAS gene, in cancer patients in PMBC.  The ordinary artisan would have been motivated to have further analyzed whether blood and plasma samples lacked the tumor marker mutation to determine whether the mutations were somatic or germline variants.  Oxnard specifically teaches this differentiation provides insight into cancer biology as well as inherited risk analysis.  Mutations found in cfDNA are generally acquired after resistance to therapy and germline mutations are associated with inherited risk.  
JP5814124 and Oxnard are silent on the order of the steps.  MPEP 2144.04(IV)(c) provides the order of steps is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  Thus, absent unexpected results, performing the plasma/serum analysis is prima facie obvious.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 8, 2022